By the Court.—

Lyon, J'.,
delivering the opinion.
The objection to the answers to the interrogatories of the witness George R. Ward was not well taken, and was properly overruled. The cross question, “ who is present at the execution of the interrogatories?” was answered in this wise by the witness, “ Charles H. Smith and ■--■ are the only persons present at the execution of these interrogatories.” This answered the question, whether truly or not, and the Court could not have excluded the interrogatories on the ground that the question had not been answered, for it had been. It was insisted that as only one person was named, and a blank left, followed by the expression, “are the only persons.” that other persons were present, among whom might have been the plaintiffs; so there might have been, but the evidence can not be excluded on a mere supposition unsupported by fact. The natural explanation of the blank is, that Charles IT. Smith, the person named, was the commissioner who wrote out the answers, and at the time this answer was written was the only person present, and the blank left for the insertion of the name of the other commissioner when he should come in, and the answers sworn to, and the filling of the blank was subsequently overlooked.
2. The next objection was to the relevancy of the proof of the account of 1855, made like this, that forms the subject matter of this suit, by the son of defendant, with the plaintiff during that year, and its payment by his father, the defendant, without objection. The Court overruled the objection, and we think, properly. The payment of the account of 1855 being similar in amount and items in many respects, was a recognition of the right of the son to buy goods on the from this fact that the son was authorized to buy goods on credit of the father. The plaintiffs had a right to presume *511the credit of the father. To prove the authority of the agent in a particular transaction, it is competent for the party to give evidence of his conduct and dealings in other cotemporaneous affairs of the principal, from which a general agency might be inferred. Cobb vs. Smith, 4 Green., 503. A master will be liable for a contract made by his servant if he has authorized him in any instance to buy of the plaintiff, and a general agency, to order goods on credit may be inferred from repeated recognized instances in which the servant has ordered goods on credit of other tradesmen. 4 Phill. Ev., 109, 110. “Presumptions from a man’s conduct operate in the nature of admissions for or against himself. It is to be presumed that a man’s actions and representations correspond to the truth.” Starkie on Ev., 1253. As that a man will not pay a debt which is not due, or acknowledge the existence of a debt to which he is not liable. Ib. Thus the fathér would not have paid the debt or account of 1855, unless he had been liable for it, and he was not liable for it unless he had authorized the son to buy the goods on a credit, and as he paid the account without objection, and the son continued to buy goods of a similar character, the presumption is that the authority to charge him, the father, still continued.
When this case was before the Court previously, 29 Ga., 381, tjie Court had an impression, either from the imperfectness of that record, or otherwise, that the plaintiffs were a part of the merchants who had notice not to sell his son goods on a credit. This was not the fact. The merchants who were notified not to sell the son goods were the merchants of Cave Spring. The plaintiffs were merchants residing and doing business at Rome when the goods were sold, and they had no such notice. Notice to the merchants at Cave Spring not to sell goods to the son on a credit is not notice to the merchants of Rome, or these plaintiffs.
For these reasons the charge, as made by the Court to the jury, was not erroneous, but properly given, and so of the refusal by the Court to charge, as requested by counsel for plaintiff, and the motion for a new trial was rightly refused.
Let the judgment be affirmed.